DETAILED ACTION
1.         Claims 1-20 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
2.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation - 35 USC § 112(f)
3. 	The following is a quotation of 35 U.S.C. 112(f): 
(f} Element in Claim for a Combination. -An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AlA 35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	 The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also comm only referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA 35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic place holder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic place holder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre - AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated inan Office action.
 This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic place holder is not preceded by a structural modifier. Such claim limitation(s) is/are:
A. “a bio-signal obtainer configured to obtain a bio-signal” in claim 1; 
These claim limitations are being interpreted as:
“an optics-based sensor” “an impedance-based sensor”  “a pressure-based sensor” , or “cuff manometer”, as described in para. [0042] of the publication, because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections 35 USC § 101
5.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to abstract ideas in the form of mental processes without significantly more. 
The cited claims recite the following abstract ideas:
“estimating [estimate] bio-information” (claims 1, 6, 12, 13, 14 19); 
“obtaining [obtain] a bio-signal from an object” (claims 1, 19);
“obtain function values” (claims 1, 14, 18);
“obtain an oscillometric waveform envelope based on the obtained function values” (claims 1, 4, 15);
 “obtaining a root mean square of amplitude values” (claims 7, 16);
“obtaining [obtain] a sum of absolute (ABS) of amplitude values….”(claims 8, 9, 17, 18);
“obtain an ABS value of the section of the bio-signal …….” (claims 9, 18);
“obtain a pressure applied by the object” (claims 13, 19);
“applying a predetermined function to sections of the bio-signal” (claims 1, 14);
“applying a preprocessing algorithm to the obtained oscillometric waveform envelope.” (claims 4, 20);
“applying a preprocessing function to the first ABS value..” (claim 10);
“ applying a combination function including at least one….” (claim 11);

The cited limitations, under their broadest reasonable interpretation, cover performance in the mind in that nothing recited precludes them from being practically performed in the mind, or with the assistance of basic physical aids. See MPEP § 2106.04(a)(2)(III)(B). In this case, the step of receiving can be gathering information and can be carried out manually using a general purpose computer, the step of extracting is a mental process carried out by visually inspecting an image display on a general purpose computer,  the step of identifying features is a mental process which is obtained  by observing  information  display on the computer screen. Obtain function values, obtain an oscillometice waveform envelope, and estimate bio-information of the object based on the oscillometric waveform envelope are encompasses a mental process which can be carried out based on observation data acquisition in this context are  considered “insignificant extra-solution activity” (pre-solution activity). 
The judicial exceptions cited are not integrated into a practical application because the obtaining steps are drawn to data gathering
Further, the cited claims do not include additional elements which amount to significantly more than the abstract ideas identified. The bio-signal estimation is used for data gathering of the bio-signal, which is an example of an extra-solution activity of mere data gathering in order for the acquired data to be used for the judicial exceptions. The processor is recited at a high level and no improvements in the functioning on the processor are claimed. Instead, the processor is merely used as a tool to perform the abstract idea, therefore the additional elements are not integrated into a practical application. Additionally, the additional elements are not used for a particular treatment or prophylaxis for a disease. As claimed, the additional elements are used to apply the judicial exception, which does not integrated the judicial exception into a practical application.

Claim Rejections - 35 USC § 102
6.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

((a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.         Claims 1-6, 12-15 and 19-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Min Chen et al., (hereafter Dubois), “A Developed Algorithm for Oscillometric  Blood Pressure Measurement” published 2013, IEEE.

Regarding Claim 1, Min Chen teaches An apparatus for estimating bio-information (Fig.2, Abstract, Fig.2 illustrates a system  of  Acquisition of  blood pressure BP signal circuit and a computer designed to measure  BP  based on Oscillometric ), the apparatus comprising: 
a bio-signal obtainer configured to obtain a bio-signal from an object ( Fig.2,  Abstract, section A:  signal acquisition,  the  circuit  Shown in Fig.2 configured to  generate blood pressure (BP) cuff signal, and measure blood pressure (BP) based on oscillometric theory); and 
a processor (Fig.2 the computer processor) configured to: 
obtain function values  by applying a predetermined function (Fig.2,  Section B: inflation  signal Processing, 1st and 2nd par., the blood pressure signal  is acquired using  a BP signal acquisition circuit as shown in Fig.2, and from the BP signal a heart (HR) is determined  using equation 1. Obtain function values  by applying a predetermined function corresponds to obtaining heart rate (HR) from the acquired BP signal)to sections of the bio-signal, corresponding to respective windows of a predetermined size (Abstract, Fig.4, Section C: Deflation signal Processing, 3rd- and 4th pargs.,  a moving window median filter (MWMF) with  length w is applied  to extract oscillation pulses from a measure blood pressure (BP) signal (i.e., cuff pressure signal)), while sliding a window on a time axis of the bio-signal, obtain an oscillometric waveform envelope based on the obtained function values (Fig.4,  the moving window media
n filter (MWMF) is used to extract oscillation pulses from cuff signal, and as shown in Fig.4, by moving the window all pulse peaks of the oscillation envelope are detected), and estimate bio-information of the object based on the oscillometric waveform envelope (Abstract, Fig.4, Section C: Deflation signal Processing, 3rd- and 4th pargs.,  Fig.4 illustrates  corrected (enhanced) BP signal is obtained by removing samples that do not meet the heart rate range (see Fig.4 unit a) from oscillation envelope,  and BP signal is also corrected by altering to mean value wrong amplitudes ( see Fig.4 unit b) from  the oscillation envelope shown in  Fig.4. Estimate bio-information of the object corresponds to the corrected BP signal). 

Regarding Claim 2, Min Chen teaches the bio-signal comprises pressure wave (  section II 1st par., line 1-5, as shown in fig 2 the cuff pressure signal represents the blood pressure. The oscillating wave type signal display in the computer screen is a blood pressure wave signal extracted from the cuff pressure signal. Min Chen further teaches a method of extracting the oscillation pulse wave from cuff pressure signal and detecting pulse feature. Thus, the pressure of cuff signal show in fig.3 and the oscillation pulse wave shown in figs. 2 and 4 represent the wave from of the blood pressure); 

Regarding Claim 3, Min Chen teaches the processor is further configured to slide the window by an interval of the predetermined size  (Section C: Deflation signal Processing, 3rd- and 4th pargs., moving window median filter (MWMF) of length w is used to extract oscillation pulses from cuff signal, as shown in Equation2,  the window of length w goes from the (1+(w-1)/2)th point to the (L+(w-1)/2)th point of signal ss,  wherein ss is the raw signal of length L). 

Regarding Claim 4, Min Chen the processor is further configured to equalize the oscillometric waveform envelope by applying a preprocessing algorithm to the obtained oscillometric waveform envelope (Abstract, Section D: curve fitting, 1st par.,  the Gaussian-Fitting Method (GFM) is introduced to fit the curve of oscillation pulse envelope. In order to get the optimal fitting effect, four curve-fitting algorithms are compared, including Polynomial-Fitting, Fourier-Fitting, Sine-Fitting and Gaussian-Fitting. Applying a preprocessing algorithm to equalize the oscillometric waveform envelope corresponds to applying the four curve-fitting algorithms on the obtained oscillation envelope).  

Regarding Claim 5, Min Chen  teaches the preprocessing algorithm comprises at least one of polynomial fitting, and Gaussian fitting (Abstract, Section D: curve fitting, 1st par.,  the Gaussian-Fitting Method (GFM) is introduced to fit the curve of oscillation pulse envelope . In order to get the optimal fitting effect, four curve-fitting algorithms are compared, including Polynomial-Fitting, Fourier-Fitting, Sine-Fitting and Gaussian-Fitting.).  

`           Regarding Claim 6, Min Chen  teaches the  predetermined size is set based on at least one of a user input (a window of length w goes from the (1+(w-1)/2)th point to the (L+(w-1)/2)th point of signal ss using equation 2. As shown in equation 2 the length w of the window should be selected manually in order to satisfy inequity range shown in equation2), a as discus in claim 1 above   the BP signal  is corrected by removing samples that do not meet the heart rate range (see Fig.4 unit a) from oscillation envelope,  and BP signal is also corrected by altering to mean value wrong amplitudes ( see Fig.4 unit b) from  the oscillation envelope shown in  Fig.4).   

Regarding Claim 12, Min Chen teaches the estimated bio-information comprises at least one of blood pressure (Fig.2,  Section B: inflation  signal Processing, 1st and 2nd par., the blood pressure signal  is acquired using  a BP signal acquisition circuit as shown in Fig.2, and from the BP signal a heart (HR) is determined  using equation).

Regarding Claim 13, Min Chen   teaches a pressure sensor configured to obtain a pressure applied by the object while the bio-signal is obtained ( as shown in Fig.2, a cuff is inflated by the air pump to obtain a cuff  blood pressure, the cuff  blood pressure  is converted to electrical signal via a sensor. After the amplifier, it is converted to digital signal by AD converter and then be transferred to computer.  The bio-signal corresponds to  the cuff  blood pressure  which is  converted to electrical signal ), wherein the processor is further configured to estimate the bio-information based on the oscillometric waveform envelope and the obtained pressure (Abstract, Fig.4, Section C: Deflation signal Processing, 3rd- and 4th pargs., as discussed in claim 1 above  Fig.4 illustrates  corrected (enhanced) BP signal is obtained by removing samples that do not meet the heart rate range (see Fig.4 unit a) from oscillation envelope,  and BP signal is also corrected by altering to mean value wrong amplitudes ( see Fig.4 unit b) from  the oscillation envelope shown in  Fig.4. Estimate bio-information of the object corresponds to the corrected BP signal). 

Claim 14 is rejected the same as claim 1 except claim 14 is directed to method claim. Thus, argument analogous to that presented above for claim 1 is applicable to claim 14.

Regarding Claim 15, Min Chen  teaches  the obtaining the oscillometric waveform envelope comprises obtaining the oscillometric waveform envelope by applying a preprocessing algorithm based on each of the obtained function values (as discussed in claim 1 above moving window median filter (MWMF) is used to obtain oscillation envelope, shown in  Fig.4,  from cuff blood pressure (BP) signal, the blood pressure signal  is acquired using  a BP signal acquisition circuit as shown in Fig.2, and from the BP signal a heart (HR) is determined  using equation 1).  

Claim 19 is rejected the same as claim 13 except claim 19 is directed to method claim. Thus, argument analogous to that presented above for claim 13 is applicable to claim 19.

Regarding Claim 20, Min Chen  teaches equalizing the oscillometric waveform envelope by applying a preprocessing algorithm to the oscillometric waveform envelope (Abstract, Section D: curve fitting, 1st par.,   as discussed in claim 4 above the Gaussian-Fitting Method (GFM) is introduced to fit the curve of oscillation pulse envelope. In order to get the optimal fitting effect, four curve-fitting algorithms are compared, including Polynomial-Fitting, Fourier-Fitting, Sine-Fitting and Gaussian-Fitting. Applying a preprocessing algorithm to equalize the oscillometric waveform envelope corresponds to applying the four curve-fitting algorithms on the obtained oscillation envelope) , wherein the estimating comprises estimating the bio-information based on the equalized oscillometric waveform envelope(Abstract, Fig.4, Section C: Deflation signal Processing, 3rd- and 4th pargs.,  as discuss in claim 1 above Fig.4 illustrates  corrected (enhanced) BP signal is obtained by removing samples that do not meet the heart rate range (see Fig.4 unit a) from oscillation envelope,  and BP signal is also corrected by altering to mean value wrong amplitudes ( see Fig.4 unit b) from  the oscillation envelope shown in  Fig.4. Estimate bio-information of the object corresponds to the corrected BP signal). 


Claim Rejections - 35 USC § 103
8.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.         Claims  7-11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over “A Developed Algorithm for Oscillometric  Blood Pressure Measurement”, as applied to claims 1, and 14 above, and further in view of Koike et al., (here after Koike) US 5784304 A1.  published on July 21, 1998.

Regarding Claim 7, Min Chen  teaches the  predetermined function comprises a function for obtaining of amplitude values of a section of the bio-signal corresponding to a respective window (Fig.4, Section C: Deflation signal Processing, 3rd- and 4th pargs.,  obtaining heart rate (HR) from the acquired BP signal,  the obtained  BP signal  is corrected by removing samples that do not meet the heart rate range (see Fig.4 unit a) from oscillation envelope using moving window median filter (MWMF) with  length w ,  and BP signal is also corrected by altering to mean value wrong amplitudes of the heart rate range ( see Fig.4 unit b) from  the oscillation envelope shown in  Fig.4 moving window median filter (MWMF) with  length w).  
However, it is noted that Min Chen   does not specifically teach “a root mean square of amplitude values”
On the other hand Koike teaches a root mean square of amplitude values (Fig.1.  the  root mean square value ram of a signal is calculated using rms calculator shown in Fig.1)         
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the root mean square (rms) which is the most common mathematical method in analyzing signal taught by Koike into Min Chen   The suggestion/motivation for doing so would have been to determine how far the amplitude the BP signal deviated from a given baseline BP signal.  , and based on the deviation the strength of BP signal is determined.  A higher deviation indicates that BP signal is weak, i.e. the signal is masked with noise. On the other hand, a lower deviation indicates that the BP signal is strong, i.e., optimal signal. 

Claim 16 is rejected the same as claim 7 except claim 16 is directed to method claim. Thus, argument analogous to that presented above for claim 7 is applicable to claim 16.

Regarding Claim 8, Min Chen  teaches amplitude values of a section of the bio- signal corresponding to a respective window (as shown in Fig 4 illustrates the amplitude of the oscillation pulse envelope  graph  obtained from  BP signal using  the moving window median filter, the graph  indicates the values of the amplitude that range approximately from 0.05  to 0.25),;
However, it is noted that  Min Chen does not specifically teach “the predetermined function comprises a function for obtaining a sum of absolute (ABS) of amplitude values of a section of the signal” 
 On the other hand Koike  in view of Min Chen   teaches the predetermined function comprises a function for obtaining a sum of absolute (ABS) of amplitude values of a section of the signal (Koike  teaches  a method of calculating absolute value of amplitude of the sum signal and comparing the value with a threshold value using amplitude controller  as shown in Fig.1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Sum of  the Absolut  (ABS)  which is the most common mathematical method  in analyzing signal taught by Koike into Min Chen.    
The suggestion/motivation for doing so would have been to remove removes the negative sign by returning the absolute version of BP signal. The advantage of  using Sum of  the Absolute  (ABS)   is  its fast response  to measure  the amplitude of the BP signal by suppressing the negative numbers from the calculation.

Claim 17 is rejected the same as claim 8 except claim 17 is directed to method claim. Thus, argument analogous to that presented above for claim 8 is applicable to claim 17.

Regarding Claim 9, Koike teaches obtain a first ABS value of amplitude values greater than a reference amplitude value and a second ABS value of amplitudes values lower than the reference amplitude value, among the amplitude values of the section of the bio-signal; and (col.3 lines 9-17, amplitude control means for outputting the sum signal when an absolute value of the amplitude of the sum signal is smaller than the threshold value A and outputting a product calculated by multiplying sgn(x) indicative of polarity of the, sum signal x to a predetermined value within a range of the threshold value A and 0 when an absolute value of the amplitude of the sum signal greater than the threshold value A. 
The reference amplitude value corresponds the threshold value A.  The second ABS value of amplitudes values lower than the reference amplitude value corresponds to  the amplitude of the sum signal smaller than the threshold A. The first ABS value of amplitudes values lower than the reference amplitude value corresponds to the amplitude of the sum signal smaller than the threshold value A. The first ABS value of amplitude values greater than a reference amplitude value corresponds to the absolute value of the amplitude of the sum signal greater than the threshold value A).  
obtain an ABS value of the section of the signal based on a combination of the first ABS value and the second ABS value ( as discussed above  the absolute value of the amplitude of the sum signals are the combination of the two amplitude of the sum signals that satisfied the threshold condition describe above)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Sum of  the Absolut  (ABS)  which is the most common mathematical method  in analyzing signal taught by Koike into Min Chen.    
The suggestion/motivation for doing so would have been to remove removes the negative sign by returning the absolute version of BP signal. The advantage of  using Sum of  the Absolute  (ABS)   is  its fast response  to measure  the amplitude of the BP signal by suppressing the negative numbers from the calculation. 

Claim 18 is rejected the same as claim 9 except claim 18 is directed to method claim. Thus, argument analogous to that presented above for claim 9 is applicable to claim 17.

            Regarding Claim 10, Koike teaches 10. The apparatus of claim 9, wherein the processor is further configured to, by applying a preprocessing function to the first ABS value and the second ABS value, combine the preprocessed first ABS value and the preprocessed second ABS value (col.3 lines 17-24, the multiplication means that multiply the  two absolute value of the amplitude of the sum signals  that satisfied the threshold condition discussed above, and the adding means   that add the product calculated by the multiplying means to the tap weight for deriving a sum which serves as new tap weigh)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Sum of  the Absolut  (ABS)  which is the most common mathematical method  in analyzing signal taught by Koike into Min Chen.    
The suggestion/motivation for doing so would have been to remove removes the negative sign by returning the absolute version of BP signal.  The advantage of  using Sum of  the Absolute  (ABS)   is  its fast response  to measure  the amplitude of the BP signal by suppressing the negative numbers from the calculation.

Regarding Claim 11, Koike teaches 10 the processor is further configured to, by applying a combination function including at least one of a multiplication and an addition, combine the first ABS value and the second ABS value (col.3 lines 17-20, multiplying means for multiplying a predetermined adjustment coefficient with the product of the output of the amplitude and values at respective taps of the known signal (i.e.,  the two absolute value of the amplitude of the sum signals discussed above) and  adding means for adding the product calculated by the multiplying means to the tap weight for deriving a sum which serves as new tap weight). 


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fikirte T Ashine whose telephone number is (571)272-5460. The examiner can normally be reached M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FIKIRTE (Fiki) T ASHINE/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793